DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statement submitted on December 28, 2020, has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 12 of US Pat. No. 10,880,794. 
Although the claims at issue are not identical, they are not patentably distinct from each other, as exposed by the comparison table below.
Present Application
US Pat. No. 10,880,794
1.  A method of operating an access network node of a carrier aggregation enabled cellular wireless communication system, wherein the network node interacts with a wireless terminal device having more than one logical reference on a same physical frequency, wherein the wireless terminal device currently operates using a first logical reference, the method comprising the network node: assigning a target frequency for the inter-band handover as a second logical reference for the physical frequency; and performing handover signaling with the wireless terminal device including the assigned target frequency.
A method of operating an access network node of a carrier aggregation enabled cellular wireless communication system, the method comprising the network node: identifying a need for an inter-band handover where a same physical frequency, on which the access network node interacts with a wireless terminal device, has at least two logical references, wherein the wireless terminal device communicates with the access network node using a first logical reference prior to the inter-band handover; assigning a target logical frequency for the inter-band handover as a second logical reference for the same physical frequency, wherein the wireless device uses the second logical frequency to communicate with the access network node after the inter-band handover; assigning measurement values for the first logical frequency to the second logical frequency; and performing handover signaling with the wireless terminal device including the assigned target logical frequency.

Claim 3
Claims 3, 7, 12, 17
Claim 4
Claims 4, 8, 13, 18
Claim 5
Claims 10, 15
Claim 12

	
As indicated by the highlighted text in the comparison above, the subject matter  of independent claim 1 of the present application is contained entirely in claim 1 of US Pat. No. 10,880,794. The difference between the compared claims consists merely in the wording of the limitations and that the former is, in some instances, a broader representation of the latter; thus being an obvious case of double patenting.
Independent claim 5 claims the access network node to perform the method of claim 1; independent claim 9 claims a method to be performed by the terminal device of claim 14 in communication with the access network node of claim 5; therefore, the same rejection rationale applies.
	Dependent claims 2-4, 6-8, 10-13, and 15-18 are also rejected according to the listing in the comparison table above.
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., carrier aggregation and handover in wireless communication. 
US 10966126 B2		US 20210227431 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
March 8, 2022